Citation Nr: 0720699	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  03-15 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from August 1992 to September 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision by the Department 
of Veterans Affairs (VA) regional office (RO) in Buffalo, New 
York.  

This appeal was previously before the Board in May 2005, but 
was remanded for further development.  The requested 
development has been completed, and the appeal has been 
returned to the Board for further review.  

The issue of entitlement to service connection for a low back 
disability was included on appeal in May 2005.  Service 
connection for chronic lumbosacral strain was established in 
a February 2007 rating decision.  This is considered a 
complete grant of the benefits sought on appeal, and the 
issue of service connection for a low back disability is no 
longer before the Board. 


FINDINGS OF FACT

1.  The veteran does not have a current left knee disability. 

3.  Current asthma is not related to a disease or injury 
during active service. 

4.  Current allergic rhinitis is not related to a disease or 
injury during active service.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

3.  Allergic rhinitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2006).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO provided the veteran with a VCAA notification letter 
in October 2001, which was prior to the initial consideration 
of the veteran's claim.  This letter told the veteran what 
evidence was needed to substantiate the claim for service 
connection for his back disability.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  Finally, this letter 
explained to the veteran what the best evidence to support 
his claim would be, and requested that he send those records 
to VA.  This met the requirement to notify the veteran to 
send any relevant evidence in his possession.  

The veteran was not provided with information pertaining to 
the degree of disability and the assignment of effective 
dates until March 2007.  However, as the claims are being 
denied, neither a degree of disability nor an effective date 
will be assigned.  Therefore, despite the timing deficiency 
in the notice provided to the veteran on these elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board also finds that the duty to assist has been met.  
VA has either obtained all private treatment records that 
have been identified by the veteran, or has received negative 
replies from those examiners.  The veteran has been afforded 
VA examinations, and relevant opinions have been obtained.  
At this juncture, the Board notes that the January 2007 VA 
examiner failed to provide the opinion requested by the Board 
remand as to the etiology of the veteran's claimed left knee 
disability.  However, the examiner found that the left knee 
was normal, and he can not be expected to provide an 
etiological opinion for a disability he did not find.  There 
is no indication that there is additional evidence relevant 
to the veteran's appeal that must be obtained.  Therefore, 
the duty to assist has been met, and the Board may proceed 
with a review of this case.  


Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Left Knee

The service medical records show that both the enlistment 
examination and a report of medical history obtained upon 
enlistment are negative for a left knee disability or history 
of an injury of the left knee.  

September 1992 records show that the veteran was seen for 
complaints of left knee pain.  There had been no injury or 
trauma to the left knee before the reports of pain.  There 
was no effusion on examination.  The knee was stable.  The 
assessment was left knee pain.  

Records from September 1993 include a history of a left knee 
injury three years ago.  The veteran also reported that he 
had sustained a back injury at that time.  The left knee had 
a full range of motion without crepitus.  The remainder of 
the examination was devoted to the veterans' back complaints.  
He was noted to have back pain that radiated downward past 
the left thigh.  

Additional service medical records from December 1993 show 
the veteran reported that a horse had fallen on him several 
years earlier.  Since then, he had experienced left knee and 
sciatica type pain that had become progressively worse.  The 
assessment was lumbosacral strain with sciatica. 

There is no separation examination of record in conjunction 
with the veteran's discharge from service. 

The post service medical records include the report of a 
private general medical examination conducted in February 
2003.  In relevant part, the veteran reported full range of 
motion of the knees bilaterally, but with mild crepitation 
through the range of motion of the left knee.  There was a 
positive patellar apprehension sign.  All other signs were 
negative, and an X-ray study did not reveal any significant 
abnormality.  The assessment included chondromalacia.  

The veteran was afforded a VA orthopedic examination in 
January 2007.  The claims folder was reviewed by the 
examiner.  The veteran reported pain in his left knee, 
located along the medial and lateral border of the patella.  
He could not recall any specific injury to his left knee, but 
reported that left knee pain began during normal activity in 
service.  After discharge, the veteran was treated with an 
exercise program for his knee.  He currently wore a brace on 
the left knee which was not prescribed by any doctor.  The 
veteran said that he did not have any limitation on walking, 
and that he could walk over a mile.  

On examination, there was slight discomfort on palpation of 
the medial aspect of the knee along the medial border of the 
patella.  Stability of the knee was good.  Flexion was 135 
degrees out of a normal range of 140.  Extension was zero 
degrees of a normal zero degrees.  Range of motion of the 
right knee was identical, and muscle strength was 5/5.  The 
pertinent diagnosis was that the left knee examination was 
normal.  

Analysis

The veteran's reports of in-service pain are supported by the 
service medical records.  These reports arguably satisfy the 
requirement for an in-service disease or injury.

The critical question in this case is whether the veteran has 
a current disability.  Evidence of a current disability is 
provided by the veteran's reports of current pain and by the 
report of crepitus and assessment of chondromalacia on the 
private examination in February 2003.

On the other hand, no other medical examiner has found a 
current left knee disability.  Even on the February 2003 
evaluation, the left knee had normal strength and range of 
motion, and no gross joint abnormality was found.  The 
examiner conducting the January 2007 examination reported an 
extensive review of the record, which included the February 
2003 evaluation, but was unable to find a current left knee 
disability.

The January 2007 examination resulted in the only medical 
opinion that was the product of a review of the record.  This 
opinion was consistent with findings in the service medical 
records and with the bulk of the post-service records.  For 
these reasons, the Board finds that the January 2007 
examination is the most probative evidence as to whether the 
veteran has a current disability.

While the veteran has reported a continuity of symptomatology 
beginning in service, the weight of the evidence is to the 
effect that he does not have a current disability.  
Accordingly, service connection cannot be established on the 
alternate basis outlined in Barr. Cf. Savage.

At this point, the veteran's complaints of pain are well 
documented, but service connection cannot be granted for pain 
alone without an underlying disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999); aff'd sub nomm 259 F.3d 1356 
(Fed. Cir. 2001).

As just discussed, the preponderance of the evidence is 
against the veteran's claim, and it is denied.  38 U.S.C.A. 
§ 5107(b).

Asthma and Allergic Rhinitis

The service medical records show that the veteran was seen 
for nasal congestion in December 1992.  The assessment was a 
viral syndrome.  He was treated for another viral syndrome in 
October 1993.  His lungs were clear, and his complaints were 
attributed to a bacterial infection.  

Post service private medical records dated in June 2000 state 
that the veteran reported trouble breathing.  He stated that 
he had experienced problems since he moved back east from the 
Los Angeles area, where he had been stationed in the 
military.  He had not experienced any trouble at that time.  
After a review of the veteran's symptoms and an examination, 
the assessment was allergic rhinitis and mild reactive airway 
disease.  The examiner noted that the chest X-ray showed a 
granuloma, and suspected that the veteran had histoplasmosis 
when he was "out west."

A June 2000 letter from the doctor who conducted the June 
2000 X-ray study to the doctor who had performed the June 
2000 examination states that the heart and pulmonary 
vasculature were unremarkable and without acute infiltrate.  
A possible calcified granuloma in the left perhilar region 
was noted, which might be due to old granulomatous disease.  
The impression was no acute infiltrate, although a computed 
tomography scan was recommended unless an older X-ray film 
could be obtained for comparison.

A June 2000 letter from a doctor who had performed a computed 
tomography scan of the veteran's chest noted that there had 
been a slight prominence of the right hilum on the June 2000 
X-ray study.  However, no hilar mass was noted on the scan.  
The lungs were clear and no pulmonary nodules were noted.  
The examiner believed that the finding on the June 2000 X-ray 
study likely represented a pulmonary arterial branch on end, 
and that no pleural disease was noted. 

A July 2000 letter from the veteran's private doctor 
indicated that the results of a computed tomography scan of 
the chest had been received.  These suggested that the 
calcifications seen on the X-ray were probably related to a 
fungal infection from when he lived out west.  The doctor 
indicated that this was not worrisome, and that the matter 
did not need to be pursued any further.  

February 2001 records show that the veteran was doing quite 
well on allergy medication.  

The veteran was seen for an initial allergy evaluation in 
April 2001.  The examination report stated that the veteran 
had been diagnosed with asthma the previous May.  After the 
veteran's medical history was obtained and the examination 
completed, the diagnosis was esophageal reflux, asthma 
extrinsic without status asthma, and allergic rhinitis due to 
pollen.  

Additional private medical records show that the veteran 
continued to be followed for allergic rhinitis and asthma 
through 2006.  

The assessments of the February 2003 private examination 
included asthma, allergic rhinitis due to pollen, tobacco use 
disorder, esophagitis reflux, and acute upper respiratory 
infections at unspecified sites.  

Private records from 2002 to 2003 show that the veteran was 
taking allergy shots, and he believed these were helping.  
The diagnoses continued to be allergic rhinitis due to 
pollen, and extrinsic asthma.  

A November 2005 spirometry test was normal.  

The veteran was afforded a VA pulmonary examination in 
January 2007.  The claims folder was "extensively 
reviewed," and this review is detailed in the examination 
report.  The veteran reported that he had been diagnosed with 
asthma after leaving service, and that a computed tomography 
scan had revealed calcifications probably related to a fungal 
infection when he lived out west.  He also gave a history of 
histoplasmosis, for which he did not receive any treatment.  
The veteran said he began to have problems with allergies 
approximately two years after he left the military.  He had 
also smoked for 15 years, although he had quit three months 
previously.  

An X-ray study was unremarkable, and pulmonary function tests 
were within normal limits.  After completion of the physical 
examination, the diagnoses found that there was no evidence 
of histoplasmosis.  The diagnoses included environmental 
allergies.  The veteran was noted to have been skin tested 
and found to be allergic to a number of things.  It was added 
that the allergy symptoms could lead to bronchoconstriction 
and symptoms of asthma.  

It was the opinion of the January 2007 examiner that it was 
not at least as likely as not that the veteran's asthma began 
in service or was the result of disease or injury in service.  
He also opined that the veteran did not have histoplasmosis.  
It was also the opinion of the examiner that it was not at 
least as likely as not that the allergic rhinitis began in 
service or was otherwise the result of a disease or injury in 
service.  The symptoms did not begin until the veteran 
returned to central New York after discharge from service, 
and he had been found to have environmental allergies which 
triggered his symptoms.  

Analysis  

The service medical records are completely negative for 
treatment of either asthma or allergic rhinitis.  These 
records do show that the veteran served at Nellis Air Force 
Base in Nevada, and a private physician has provided 
competent evidence of exposure to histoplasmosis while 
stationed "out west."  While the most recent opinion is 
against a finding that the veteran actually developed 
histoplasmosis, there is no evidence against a finding that 
he was exposed to that toxin in service.  The element of an 
in-service disease or injury is therefore, satisfied.

The element of a current disease or disability is arguably 
satisfied by the private treatment records showing treatment 
for asthma and allergic rhinitis, and by the VA examiner's 
diagnosis of environmental allergies.

The remaining question is whether the current disabilities 
are related to a disease or injury in service.  The veteran 
contends that the current asthma and allergic rhinitis are 
related to histoplasmosis in service.  He has pointed to the 
private medical records as supporting service connection on 
this basis.

While the private medical records do contain an opinion that 
appears to link the current disabilities to histoplasmosis in 
service, this opinion did not discuss the absence of 
respiratory symptoms until several years after service, or 
the impact of the veteran's allergies.  Also significant is 
the fact that a subsequent computed tomography scan resulted 
attribution of the X-ray finding to other causes.

The VA examiner did consider and discuss the entire history, 
including the possibility of in-service histoplasmosis, the 
date of onset of the disabilities, and presence of 
environmental allergens.  This opinion is more complete and 
hence, more probative than the earlier private opinion.

The veteran has not reported a continuity of symptomatology 
beginning in service, and the most probative evidence is 
against the claim; accordingly, reasonable doubt does not 
arise and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for asthma is denied. 

Entitlement to service connection for allergic rhinitis is 
denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


